Citation Nr: 0602499	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for malaria.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1946 to March 
1949.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In October 
2004 the Board remanded the case for further development.  


FINDINGS OF FACT

1.  By rating decision in February 1994, the RO denied the 
veteran's service connection claims for hypertension, 
malaria, and arthritis.  The veteran did not file a notice of 
disagreement.

2.  Evidence received since the February 1994 rating, when 
considered together with all of the evidence, both old and 
new, is not so significant that it must be considered to 
fairly decide the merits of the veteran's service connection 
claim for hypertension.

3.  Evidence received since the February 1994 rating, when 
considered together with all of the evidence, both old and 
new, is so significant that it must be considered to fairly 
decide the merits of the veteran's service connection claims 
for malaria and arthritis.

4.  Arthritis was not manifested during the veteran's active 
duty service or for many years thereafter, nor is any 
arthritis otherwise related to such service.

5.  Malaria was not manifested during the veteran's active 
duty service or for many years thereafter, nor is any malaria 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  The February 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
February 1994 rating decision, and the veteran's claim of 
entitlement to service connection for hypertension has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  New and material evidence has been received since the 
February 1994 rating decision, and the veteran's claims of 
entitlement to service connection for malaria and arthritis 
have been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

4.  Malaria was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Arthritis was not incurred in or aggravated by the 
veteran's active duty service, nor may arthritis be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and November 2004 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the November 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining, as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the November 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in November 2004 which 
was after the March 2002 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the November 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claims, the evidence needed to substantiate such claims, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims including VA treatment 
records.  Neither the appellant nor his representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.
 
Analysis

The veteran's underlying claims are for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as 
hypertension and arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In a February 1994 rating decision, the RO denied the 
veteran's service connection claims for hypertension, 
arthritis, and malaria.  This decision was not appealed and 
is final.  38 U.S.C.A. § 7105.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's requests to reopen which resulted 
in the March 2002 rating decision were received prior to 
August 2001, the new version of 38 C.F.R. § 3.156(a) does not 
apply in this case. 

The RO in a March 2003 supplemental statement of the case 
reopened the veteran's claims for malaria and arthritis, but 
then proceeded to deny on the merits.  Although the RO may 
have effectively determined that new and material evidence 
was received to reopen 2 of the veteran's claims, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).   

Hypertension

Evidence at the time of the February 1994 rating decision 
consisted of the following:

Service medical records which were negative for hypertension.  
A January 1980 letter from a private doctor, Dr. Reyes, which 
showed that the veteran was treated for hypertension in the 
1980s.  An October 1992 letter from Dr. Soliman showed that 
the veteran was treated for hypertension in the 1970s.  VA 
medical records from 1986 revealed that the veteran was 
treated for hypertension, and referenced the veteran's time 
in service apparently as history reported by the veteran.  

Evidence received since the February 1994 rating decision 
included the following: 

A July 1998 letter from Dr. Shemeesh, who had been treating 
the veteran since 1994, stating that the veteran had 
hypertensive heart disease.  A March 2001 letter from Dr. 
Formann indicated that the veteran has been treated for 
hypertensive heart disease.  VA medical records from 1986 to 
1987, some of which were duplicative of records at the time 
of the February 1994 rating decision, showed treatment for 
hypertension.  Duplicate records from Dr. Reyes and Dr. 
Soliman also were received.  

The new evidence added to the claims file since the February 
1994 rating decision is new, in that it was not previously of 
record.  The evidence documents the veteran's treatment for 
hypertension, however it does not show that the disorder is 
related or due to the veteran's service.  Hence, the evidence 
does not address the bases for the previous denial of the 
veteran's claim.  Thus the additional evidence received is 
cumulative and redundant, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  It is not "new 
and material," and the appeal to reopen the claim for 
service connection for hypertension must be denied.  

Malaria and Arthritis

Evidence at the time of the February 1994 rating decision 
consisted of private and VA medical records showing a history 
of malaria and arthritis.  Evidence received since the 
February 1994 rating decision included a November 2002 
letter, from a private doctor, Dr. Bello, which stated that 
he treated the veteran from January 1950 to about May 1950 
for malaria and arthritis.  Therefore, to the extent that Dr. 
Bello's asserted that the veteran was treated for malaria and 
arthritis within his first post-service year, the newly 
received evidence (assumed to be credible for new and 
material evidence analysis purposes) when considered in 
connection with all of the evidence of record, is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  In other words, the Board 
finds this newly received medical evidence to be new and 
material, and the veteran's service connection claims for 
malaria and arthritis have been reopened.  

The medical evidence of record, however, does not demonstrate 
that any arthritis or malaria, including residuals of 
malaria, is due to the veteran's time in service.  The Board 
recognizes that the National Personnel Records Center (NPRC) 
stated that the veteran's service medical records, including 
entrance and separation examinations, may have been destroyed 
by fire and that in such cases there is a heightened duty to 
assist the veteran with his claims.  

The Board has carefully reviewed all the evidence in the 
veteran's claims folder.  Available service medical records 
are negative for treatment of arthritis and malaria.  The 
January 1980 letter from Dr. Reyes indicated that the veteran 
was treated for malaria and rheumatic arthritis from 1951 to 
1957.  The November 2002 letter from Dr. Bello indicated that 
the veteran was treated for malaria and arthritis in 1950, 
however the letter stated that the underlying clinical 
records were destroyed by an earthquake and thus were 
unavailable.  In a December 2003 letter Dr Bello reiterated 
the same information and opined that the veteran's malaria 
and arthritis are more likely than not related to service.  
Other letters from private doctors dated in May 1985, October 
1992, July 1998 (which indicated severe arthritis of the 
spine), and March 2001 showed current and previous treatment 
for arthritis and malaria but did not provide any nexus to 
service.  Any references to service appear to be history as 
reported by the veteran.  VA treatment records from 1986 to 
1987 reflected treatment for arthritis, and noted arthritis 
by history.  The veteran apparently had arthritis in his 
spine, shoulder and knees.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that any arthritis 
or malaria is related to the veteran's service.  Although the 
veteran's entrance and separation examinations were likely 
destroyed by fire, there are no underlying clinical records 
within the veteran's first post-service year or shortly 
thereafter reflecting treatment for malaria or arthritis.  
The earliest evidence of record is dated in January 1980.  
Furthermore, post service medical records do not relate any 
malaria or arthritis to service.  Any reference to service is 
merely history as reported by the veteran.  The Board 
therefore is led to the conclusion that the preponderance of 
the evidence is against a finding that any malaria and or 
arthritis are related to service.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

New and material evidence has been received to reopen the 
veteran claims of entitlement to service connection for 
malaria and arthritis.  To this extent the appeal is granted.  
New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
hypertension.  Service connection for malaria and arthritis 
is denied.  To this extent the appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


